EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bernard Klosowski (Reg. #47,710) on 09/14/2022.
The application has been amended as follows: 
1. (PREVIOUSLY PRESENTED) A radio frequency device, comprising: 
a packet data interface port; 
a radio frequency signal input port; 
a modified radio frequency signal output port; 
a microcontroller, configured to: 
control the packet data interface port, 
receive an input control signal through the packet data interface port, 
transmit a status report through the packet data interface port, and 
produce an output control signal in dependence on the input control signal; and 
a radio frequency signal control device, configured to modify a radio frequency signal received through the radio frequency signal input port according to an analog radio frequency signal modification process, over a range of modification selectively controlled in dependence on the output control signal to vary a path loss over time and the path loss varies over time to emulate mobility according to at least one of a free space algorithm and a two-ray algorithm, and to communicate the modified radio frequency signal through the modified radio frequency signal output port.

2. (ORIGINAL) The radio frequency device according to claim 1, wherein the packet data interface port comprises an IEEE 802 port and the microcontroller transmits the status report through the IEEE 802 port to a remote server.

3. (ORIGINAL) The radio frequency device according to claim 1, wherein the radio frequency signal control device comprises at least one of a radio frequency attenuator, a radio frequency delay, a radio frequency noise source, a radio frequency filter, a radio frequency equalizer, and a radio frequency amplifier.

4. (PREVIOUSLY PRESENTED) The radio frequency device according to claim 1, wherein the output control signal comprises an analog output signal.

5. (ORIGINAL) The radio frequency device according to claim 1, further comprising a control processor, communicating through the packet data interface port with the microcontroller, the control processor being configured to: generate a plurality of the input control signals for a plurality of respective radio frequency devices; and coordinate the plurality of respective radio frequency devices to concurrently modify a plurality of radio frequency signals.

6. (ORIGINAL) The radio frequency device according to claim 5, wherein the control processor is configured to control the plurality of respective radio frequency devices, to dynamically change the plurality of input control signals over time.

7. (ORIGINAL) The radio frequency device according to claim 6, wherein the plurality of input control signals are dynamically changed over time to emulate radio frequency conditions resulting from mobility of nodes in a mobile ad hoc radio frequency communication network, wherein each radio frequency signal control device emulates a radio frequency path within the mobile ad hoc radio frequency communication network.

8. (PREVIOUSLY PRESENTED) A method, comprising: 
receiving an input control signal through a packet data interface port of a radio frequency device comprising a microcontroller having a packet data interface port; 
transmitting a status report from the microcontroller through the associated packet data interface port; 
producing an output control signal from the microcontroller in dependence on the input control signal; 
modifying a received radio frequency signal with an analog radio frequency signal modification device, over a range of analog signal modification, selectively in dependence on the output control signal; 
communicating through the packet data interface port between a remote control processor and the microcontroller, the remote control processor generating a plurality of the input control signals for a plurality of respective radio frequency devices comprising the microcontroller and the analog radio frequency signal modification device; 
modelling mobility of a node in an ad hoc network comprising a plurality of nodes; 
defining a path loss matrix selectively dependent on the modelled mobility of the plurality of nodes in the ad hoc network; and 
said modifying the received radio frequency signal comprises emulating the modelled mobility of the plurality of nodes with respect to modifications of respective received radio frequency signals from a plurality of other nodes.

9. (ORIGINAL) The method according to claim 8, wherein the packet data interface port comprises an IEEE 802 port, further comprising transmitting the status report through the IEEE 802 port to a remote server.

10. (ORIGINAL) The method according to claim 8, wherein the radio frequency signal modification device comprises at least one of a radio frequency attenuator, a radio frequency delay, a radio frequency noise source, a radio frequency filter, a radio frequency equalizer, and a radio frequency amplifier.

11. (ORIGINAL) The method according to claim 8, wherein the radio frequency signal control device comprises a radio frequency signal generator.

12. (ORIGINAL) The method according to claim 8, wherein the radio frequency signal control device comprises a radio frequency switch matrix.

13. (ORIGINAL) The method according to claim 8, wherein the output control signal comprises an analog output signal.

14. (CANCELLED).

15. (CURRENTLY AMENDED) The method according to claim 8, wherein the control processor coordinates the plurality of respective radio frequency devices comprising the microcontroller and the analog radio frequency signal modification device to concurrently dynamically modify a plurality of radio frequency signals over time.

16. (CANCELLED).

17. (ORIGINAL) The method according to claim 8, further comprising dynamically changing the plurality of input control signals are over time to emulate radio frequency conditions resulting from mobility of nodes in a mobile ad hoc radio frequency communication network, wherein each radio frequency signal modification device emulates a radio frequency path within the mobile ad hoc radio frequency communication network.

18. (PREVIOUSLY PRESENTED) A testing system, comprising: 
a plurality of radio frequency devices, each respective radio frequency device comprising
a packet data interface port, 
a microcontroller configured to: 
control the packet data interface port, 
receive an input control signal through the packet data interface port, 
transmit a status report through the packet data interface port, and 
produce an output control signal in dependence on the input control signal, to control a radio frequency signal modification device for modification of a received radio frequency signal over an analog range of modification, selectively in dependence on the output control signal; 
a control processor, communicating through the packet data interface port of each respective radio frequency device with the respective microcontroller of the respective radio frequency device, the control processor being configured to generate a plurality of the input control signals for the plurality of respective radio frequency devices; and 
a mobility simulator, configured to generate a dynamically changing model of a multi-node communication network subject to changing communication channels, wherein the mobility simulator is configured to provide the dynamically changing model to the control processor; 
wherein each respective radio frequency signal control device is controlled according to the respective input control signal to vary a path loss over time and the path loss varies over time to emulate mobility according to at least one of a free space algorithm and a two-ray algorithm.

19. (CANCELLED).

20. (CANCELLED).

21. (PREVIOUSLY PRESENTED) A testing system, comprising: 
a plurality of radio frequency devices, each respective radio frequency device comprising 
a packet data interface port, 
a microcontroller configured to: 
control the packet data interface port, 
receive an input control signal through the packet data interface port, 
transmit a status report through the packet data interface port, and 
produce an output control signal in dependence on the input control signal, to control a radio frequency signal modification device for modification of a received radio frequency signal over an analog range of modification, selectively in dependence on the output control signal; 
a control processor, communicating through the packet data interface port of each respective radio frequency device with the respective microcontroller of the respective radio frequency device, the control processor being configured to generate a plurality of the input control signals for the plurality of respective radio frequency devices; and 
a mobility simulator, configured to generate a dynamically changing model of a multi-node communication network subject to changing communication channels, wherein the mobility simulator is configured to provide the dynamically changing model to the control processor; 
wherein the mobility simulator is configured to generate a matrix representing mobility model-consistent changes of the modification of the received radio frequency signals by the plurality of radio frequency devices, and the input control signals generated by the control processor comprise cell values of the matrix, sent to respective radio frequency devices.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 8, 18, 21 and their dependents thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed invention of “a radio frequency signal control device, configured to modify a radio frequency signal received through the radio frequency signal input port according to an analog radio frequency signal modification process, over a range of modification selectively controlled in dependence on the output control signal to vary a path loss over time and the path loss varies over time to emulate mobility according to at least one of a free space algorithm and a two-ray algorithm”, “modifying the received radio frequency signal comprises emulating the modelled mobility of the plurality of nodes with respect to modifications of respective received radio frequency signals from a plurality of other nodes” in combination with all other limitations in the claim(s) as defined by applicant.
Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 08/09/2022 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAE S LEE/Examiner, Art Unit 2415